

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
This second amendment (“Second Amendment”) is effective as of February 12, 2008
(“Amendment Date”) by and between Twistbox Entertainment, Inc. (as
successor-in-interest to The WAAT Corporation) (“Twistbox”) and Adi McAbian
(“Employee”), and amends that certain Letter Agreement dated May 16, 2006 by and
between Twistbox and Employee, as amended as of December 31, 2007 (collectively,
the “Agreement”). Unless otherwise defined herein, defined terms shall have
their meanings as set forth in the Agreement.
 
RECITALS
 
WHEREAS, Twistbox and Mandalay Media, Inc. (“Mandalay”) have entered into that
certain Agreement and Plan of Merger dated December 31, 2007, as amended (‘Plan
of Merger”), pursuant to which Employee has agreed to sell, assign, transfer and
convey his shares of capital stock in Twistbox in exchange for shares of capital
stock of Mandalay (the “Merger”);
 
WHEREAS, the parties believe it is in the best interest of Twistbox and Employee
to mutually agree to certain modifications to the Agreement; and


WHEREAS, the parties hereto desire to memorialize their mutual understandings as
contained herein.


AMENDMENT


NOW THEREFORE, in consideration of the foregoing, Twistbox and Employee desire
to amend and/or modify the Agreement and enter into this Amendment on the terms
and conditions provided below:
 
Subject to and expressly conditioned upon the close of the Plan of Merger,
Employee’s Agreement shall be modified as follows:
 

1.  
Paragraph 3 shall be deleted in its entirety and replaced with the following:



“In consideration of your full time employment during the Employment Term, the
Company will pay you a base salary at the rate of $200,000 on an annualized
basis, in accordance with the usual payroll practices of the Company.”



2.  
Sub-section (a) of paragraph 9 shall be deleted in its entirety and replaced
with the following:



“Non-Competition. During the Employment Term and for the twelve month period
following expiration or termination of your employment (the “Restricted
Period”), you will not, directly or indirectly, enter into Competition with the
Company or any of its affiliates (the “Employer”). “Competition” means
participating, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender or in
any capacity whatsoever in any activities or businesses related to the
provisioning of any of the following products and/or services in connection with
Mobile Adult WAP, Adult MobileTV, Adult Off-Deck Services, Mobile AVS Systems
and Mobile Adult Advertising Services.”



--------------------------------------------------------------------------------



3.  
All terms and conditions of the Agreement not specifically and expressly
modified or amended herein are hereby ratified and confirmed in all respects and
shall remain in full force and effect.




4.  
Each person who executes this Second Amendment represents and warrants to the
other party hereto that they have the authority to do so and to bind such party
as contemplated hereby, and agrees to hold harmless the other party from any
claim that such authority did not exist. This Second Amendment will inure to the
benefit of and be binding upon the parties and their respective shareholders,
successors and permitted assigns.




5.  
Employee acknowledges and agrees that this Second Amendment and the agreement by
Employee in Section 2 above is also given in consideration of Employee’s sale,
transfer and conveyance of his shares of capital stock in Twistbox and his
receipt of consideration in exchange thereof.



2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the Amendment Date set forth above.
 
TWISTBOX ENTERTAINMENT, INC.  
(AS SUCCESSOR-IN-INTEREST TO
THE WAAT CORPORATION)
EMPLOYEE     By: David Mandell By: /s/ Adi McAbian Name: David Mandell Name: Adi
McAbian
Title: EVP/General Counsel
Title: Managing Director    

 
3

--------------------------------------------------------------------------------


 


 